NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted March 3 2010
                                    Decided March 4, 2010

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge
                       
No. 09‐2480

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

       v.                                            No. 08‐CR‐116‐C‐02

RAMON E. JURADO LOPEZ,                               Barbara B. Crabb,
    Defendant‐Appellant.                             Chief Judge.

                                          O R D E R

        Ramon Jurado Lopez pleaded guilty to knowingly and intentionally distributing a
mixture or substance containing cocaine, 21 U.S.C. § 841(a)(1); 18 U.S.C. § 2, and was
sentenced to 66 months’ imprisonment.  Lopez appeals, but his appointed counsel has
concluded that the case is frivolous and moves to withdraw.  See Anders v. California, 386
U.S. 738, 744 (1967).  Lopez declined an invitation to respond to counsel’s submission, see
CIR. R. 51(b), and so we confine our review to the potential issues outlined in counsel’s
facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  

        After Lopez pleaded guilty, a probation officer prepared a presentence investigation
report.  The PSR estimated Lopez’s relevant conduct to be 9.2 kilograms of cocaine: 204
No. 09‐2480                                                                               Page 2


grams supplied in controlled purchases to an undercover officer in 2008 (the offense
conduct), 500 grams sold to a confidential informant in 2008, 490 grams recovered from the
home of another confidential informant (who identified Lopez as his source) in 2006, and 8
kilograms seized in 2008 from the truck of someone later seen at Lopez’s residence.  Based
on information from the controlled purchases and witness statements, the probation officer
also recommended a two‐level increase in Lopez’s offense level for being a manager or
supervisor.  See U.S.S.G. § 3B1.1(c).  

       Lopez responded with a memo of objections primarily attacking the calculated
amount of drugs.  He objected to the inclusion of the 8 kilograms, asserting that there was
no corroborating evidence connecting him to the drugs.  He also objected to the inclusion of
the 490 grams from 2006, asserting that these drugs were not part of the same course or
scheme attributed to him in the offense conduct from 2008.  Finally, Lopez objected to the
application of § 3B1.1(c) on grounds that information from one of his associates was
unreliable, since he was also negotiating a plea at the time. 

       The government subsequently informed the district court that it could not meet its
burden of proof to connect Lopez to the 8 kilograms recovered from the truck, and so the
probation officer revised the PSR accordingly, leaving Lopez responsible for 1.2 kilograms
of cocaine.

       At the conclusion of the sentencing hearing (at which Lopez did not re‐assert his
objections about the drug quantity), the district court adopted the revised guideline
calculations in the PSR.  Lopez faced a guidelines range of 57 to 71 months, given a base
offense level of 26, see U.S.S.G. § 2D1.1(c)(7) (between 500 grams and 2 kilograms of
cocaine), with two additional levels for his role as a manager or supervisor, see id. § 3B1.1(c),
a three‐level reduction for acceptance of responsibility, see id. § 3E1.1, and criminal history
category of I.  The court noted that Lopez was part of a large‐scale drug operation across
several states and sentenced him to 66 months.

      At the outset we note that Lopez does not want his guilty plea set aside, and so
counsel appropriately refrains from examining the adequacy of the plea colloquy or the
voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        Counsel first assesses whether Lopez could potentially challenge the district court’s
guideline calculations, including the amount of drugs attributed to Lopez or the adjustment
for his role as manager/supervisor.  But as counsel notes, the district court adopted the
calculations and findings from the PSR, and Lopez did not object to any of these findings at
sentencing.  The district court properly based its findings on the uncontradicted factual
No. 09‐2480                                                                                Page 3


information in the PSR.  See United States v. Thornton, 463 F.3d 693, 700‐01 (7th Cir. 2006);
United States v. Salinas, 365 F.3d 582, 587‐88 (7th Cir. 2004); see also FED. R. CRIM. P.
32(i)(3)(A).  Moreover, Lopez’s decision not to assert his objections at sentencing effectively
waived those arguments on appeal.  See United States v. Venturella, 585 F.3d 1013, 1019 (7th
Cir. 2009) (collecting cases); United States v. Sensmeier, 361 F.3d 982, 986‐87 (7th Cir. 2004). 
Any potential argument based on the court’s guideline calculations would be frivolous.

         Counsel also considers whether Lopez could potentially argue that his prison
sentence is unreasonable.  Lopez’s sentence is within the guideline range, however, and we
therefore presume it to be reasonable.  Rita v. United States, 551 U.S. 338, 347 (2007); United
States v. Cano‐Rodriguez, 552 F.3d 637, 639 (7th Cir. 2009).  Further, the district court
sufficiently considered the § 3553 factors at sentencing, see 18 U.S.C. § 3553(a); United States
v. Martinez‐Martinez, 442 F.3d 539, 543 (7th Cir. 2006).  The court acknowledged that Lopez
“care[s] a lot about his children,” see 18 U.S.C. § 3553(a)(1), but found him extremely
culpable in light of the “significant period of time” of the “large‐scale drug distribution”
that took place, see id. § 3553(a)(2)(A).  The court downplayed Lopez’s minimal criminal
history and his record of steady employment, noting that he “really earned [his] living
through drug trafficking,” see id. § 3553(a)(1).  The court found that a mid‐guideline range
sentence would “provide [Lopez] with the opportunity for rehabilitative programs and
achieve parity with the sentences of similarly situated offenders.”  See id. § 3553(a)(2)(D),
(a)(6).  Any potential argument that the court failed to meaningfully consider the factors set
forth in § 3553(a) would be frivolous.

       Accordingly, we GRANT counselʹs motion to withdraw and DISMISS the appeal.